Citation Nr: 1228125	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-41 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service connected disorders, including a low back disorder.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service connected disorders, including a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
REMAND

The Veteran testified in August 2011 that he initially experienced pain in his right knee and back after a training accident in service.  He subsequently suffered from pain in his back and both knees compounded by repetitively jumping 6 to 8 feet from helicopters during combat.   He was afforded three VA examinations which were all performed by the same doctors.  Subsequent to the third examination the lead VA examiner advised the Veteran to get a medical opinion from a surgeon who performed right knee surgery in December 2010.  The Veteran testified that the surgeon stated he did not know VA's format and would not give him a medical opinion.

The Board notes that the record shows that the Veteran served in Vietnam and was awarded the Combat Infantry Base (CIB).  The VLJ noted that the Veteran was a combat Veteran and that his testimony that he had received injuries to his knees in service was credible.  See 38 U.S.C.A. § 1154 (West 2002)

The record on appeal reveals that the Veteran was treated in service for a right knee injury in March 1970.   X-rays at that time were normal, and he had full range of motion (ROM).  In December 1970 he reported giving way of the right knee.  There was some popping reported and the impression was quadriceps atrophy.  No ligamentous problems were noted.  No further complaints or treatment was noted during service

The August 1969 induction and the October 1971 seperation examinations were normal.

Subsequent medical records many years post service document the Veteran's complaints and treatment for right and left knee pain,  

The Veteran was afforded VA examinations in connection with his right and left knees in December 2008, July 2009, and November 2010.  All three examinations were conducted by the same two examiners.

In December 2008 the Veteran reported injuring his right knee in 1970 during service in basic training. He claimed that the left knee disability was secondary to his right knee.  The examiners reviewed the STRs, personnel records, VAMC and private treatment records, as well as buddy statements and statements from his spouse.  

The examiners noted that the right knee injury was documented in the service medical records as a musculoligamentous strain.  Examination revealed no obvious crepitance with a full ROM of the knees.  There was no ligamentous instability, tenderness to palpation, or varus valgus noted.   X-ray revealed very slight mild arthritic changes.  The diagnosis was very early mild medial compartment degenerative arthritis, bilateral knees.   The examiner opined that:

I feel that his bilateral knee condition is less likely than not caused by his service time.  Patient has very mild degenerative changes in the medial compartment.  To suggest that the patient's knees would have avoided this or not have these arthritic changes present without service, it would be merely speculative.  In addition, I do not feel that either knee is aggravated by the other.   I see no residual deformity from his medial collateral sprain that is documented in service record."
 
In the July 2009 VA examination, the lead examiner noted that he was requested to opine as to whether it is at least as likely as not that the Veteran's early degenerative arthritis of the knees was due to trauma from combat jumps during military service.  Also to address contentions that these disabilities resulted from many many jumps from helicopters during combat in RVN.  The Veteran stated that he jumped from helicopters about 20-25 times.  Interestingly, he has been on his feet doing a machinist job for 27 yrs, 9 hours a day.  He said that he also had to walk extensively.  The examiner noted that current X-rays showed no degenerative changes.  He noted, that one would think that if remote trauma to the knees was so extensive, then X-rays almost 40 years later would show moderate-extensive degenerative changes.

An August 2009 addendum to the examination noted that the Veteran's main complaint appeared to be instability and weakness in the legs.  He demonstrated no specific instability, effusion, or knee findings consistent with these symptoms.  His pain was essentially not his complaint at this time.  The medial compartment demonstrated no interval changes and this was a very mild diagnosis.  The examiner opined that:

I feel that most of his symptoms are caused by his back.  In regards to specifically his knees, any change seen in his knees are less likely not to be a specific result of a repetitive jumping from helicopters.  He has spent a good portion of his life on his feet in service as for a job and I feel that this can be contributed to any changes in his knees as well. 

In the November 2010 VA examination it was noted that the Veteran was considered disabled by the Social Security Administration (SSA) due to a low back condition.  He presented with diagnosis of musculoligamentous strain, bilateral knees; complex medial meniscus tear, and tricompartmental degenerative disease, right knee.  The examiner noted that he was requested to provide a medical opinion as to whether his knees are due to his lower back strain and degenerative disease, and degenerative disc disease in the lower back.  He opined that:

Any comments about the lower back specifically causing bilateral knee complaints would be resorting to complete speculation.  Even though he may have some symptoms of bilateral knee pain, which may be causing some knee discomfort, it is medically impossible to determine whether the isolated medial meniscus tear in the right knee with mild tricompartmental degenerative disease based on MRI testing, without evidence of the same or similar issues in the left knee in spite of having normal X-rays, would be extremely difficult., if impossible, to determine.   He has a number of items that are easily playing into bilateral knee pains.  His type of work over the years, his body habitus (285 lbs.), and natural progression of disease with age are very likely contributing factors to bilateral knee complaints.  It is impossible to tell whether this medial meniscus tear and mild degenerative joint disease, based on an isolated MRI, is specifically due to his back.   Certainly altered stance, altered gait, and altered mechanics of ambulation, can play into all of these, but whether the knees (degenerative disease, AND only currently found in the right knee on MRI) are specifically due to his back would be speculative.  To separate out which is more culpable, is not possible.  Reasoning and basis as described.  Aggravation issues cannot be determined.  I suggested that he obtain a specific letter from his orthopedist, who he says he will see next week, and ask him to specifically state whether he feels both knees are specifically due to the back, with exact reason and basis why. 

 While the record shows that the Veteran was provided with VA examination in December 2008, July 2009, and November 2010, these examinations were all performed by the same two VA examiners.  The Board does not find these examinations adequate to adjudicate the appeal because the examiners did not provide answers to the above questions.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board notes that the VA examiners did not provide a clear opinion as to whether the Veteran's right and left knee disabilities were either directly related to the service training accident in which the right knee was injured, or whether they were both aggravated by the repetitive jumps from helicopters in service, or due to the service connected lower back disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disability). Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310 , effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. See 71 Fed. Reg. 52744 (2006).  Therefore, the VA examiners in December 2008, July 2009, and November 2010 did not provide sufficient information to decide the Veteran's service connection claims.  

The record on appeal does not include a competent and credible medical opinion as to the relationship, if any, between the Veteran's bilateral knee disorders and his military service.  See 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Similarly, the record does not include a competent and credible medical opinion as to the relationship, if any, between the Veteran's right and left knee disorders and his low back disorder or other service connected condition. 38 C.F.R. § 3.310; Allen, supra.

Therefore, the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the origins of his bilateral knee disorders. Id.  In providing answers to the above questions, an opinion by the VA examiner that he cannot provide the answers without resorting to speculation is not an adequate answer unless the limits of medical knowledge have been exhausted.  See 38 C.F.R. § 3.102 (2011); Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 124 (2007).  In this regard, the Court has held that for the Board to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner. Id; Also see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Veteran should be provided a new examination and opinions as to whether the right and left knee disabilities were caused or have been aggravated by his service-connected low back disability.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA examination should encompass a review for any and all right and left knee conditions, and then a discussion of the facts and circumstances regarding the relationship to the service-connected low back disability or other service connected disorder will be necessary.

Finally, as noted in December 2010 the Veteran underwent right knee arthroscopic surgery, partial medial meniscectomy, chondroplasty medial femoral-condyle, patella, and trochlea at the First Surgical Center, Kearney, Nebraska.  However, the most recent VA treatment records associated with the claims file are dated in November 2010, prior to the Veteran's right knee arthroscopic surgery.  As more recent records of VA treatment might be available, the RO should obtain any records of treatment for the Veteran's service-connected disabilities on appeal since December 2010 from the Omaha, Nebraska VAMC. See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-December 2010 treatment records from the Omaha, Nebraska VA Medical Center. All actions to obtain the requested records should be documented fully in the claims file. 

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his post- December 2010 treatment records from the First Surgical Center, Kearney, Nebraska, and any other private providers.  All actions to obtain the requested records should be documented fully in the claims file. 

3. The RO/AMC should arrange for the Veteran to be examined by an appropriate VA examiner, who has not previously examined the Veteran, to determine the etiology of any right and left knee disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the right and left knees should be fully set forth.

 Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to address the following questions.   A complete rationale for all opinions must be provided.

If the examiner decides that he cannot provide adequate answers to the below questions without the help of another specialist or specialists, the examiner should consult with all required specialists and thereafter provide consensus answers to the below questions.

a)  Is it at least as likely as not (50 percent or greater probability) that any right and/or left knee disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right and/or left knee disability now present was caused or aggravated by his service-connected lower back disability, or other service connected disability?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his right and left knee disorders (i.e., joint pain) while on active duty and since that time even if his records were negative for symptoms of or a diagnoses of the problems; the fact that the record documents his service in Vietnam and his award of a CIB give credibility to his report of injuring his right and left knees during service.  

The examiner should also take note of the fact that the Board can only accept an opinion by the VA examiner that he cannot provide answers to the above questions if the limits of medical knowledge have been exhausted as opposed to when the inability to provide the requested opinions is due to the need for further information or testing.  The examiner should also take note of the fact that in order for the Board to rely upon a statement that the above examiner cannot provide answers to the above questions without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided. 

In providing answers to the above questions, the examiner is advised that the term aggravation is defined as a permanent worsening beyond the natural progression of the disability.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

5. The RO/AMC should thereafter readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal/. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

